PER CURIAM.
We are of the opinion that the trial justice was correct in ruling as a mj~tter of law that there was no evidence of duress sufficient to carry that issue to the jury. Under the terms of the contract a question might have arisen in good faith as to whether or not the work in question was additional to that contemplated by the original contract and to be paid for by an amount additional to the contract figure. The question of fact the jury I decided upon sufficient evidence against the appellants, and we find no reason for disturbing the judgment. Judgment affirmed, with costs.